DETAILED ACTION
This action is responsive to the following communications: Original Application filed on December 22, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2021/0106917 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-20 are pending in this case. Claims 1, 10, and 16 are the independent claims. Claims 1-20 are allowed.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/741,927, now U.S. Patent No. 10,905,959, filed on January 14, 2020, which is a CONTINUATION of U.S. Patent Application No. 16/009,593, now U.S. Patent No. 10,569,177, filed on June 15, 2018, which is a CONTINUATION of U.S. Patent Application No. 12/476,724, now U.S. Patent No. 10,022,631, filed on June 2, 2009, which itself claims priority to U.S. Provisional Patent Application No. 61/058,174, filed on June 2, 2008.

Terminal Disclaimer
The terminal disclaimer filed on September 8, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,022,631, U.S. Patent No. 10,569,177, and U.S. Patent No. 10,059,959, has been reviewed and is accepted. The terminal disclaimer has been recorded.




EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in an interview with Ms. Elizabeth Almeter on September 3, 2021, with the authorization received via a follow-up voicemail on September 8, 2021.

Please amend paragraph 0001 of the Specification as follows:

 [0001] This application is a continuation of and claims priority to co-pending U.S. Application No. 16/741,927 (now U.S. Patent No. 10,059,959), filed January 14, 2020, and entitled "System and Method for Creating an Avatar," continuation of and claims priority to U.S. Application No. 16/009,593 (now U.S. Patent No. 10,569,177), filed June 15, 2018, entitled "System and Method for Creating An Avatar," which is a continuation of and claims priority to U.S. Application No. 12/476,724 (now U.S. Patent No. 10,022,631), filed June 2, 2009, entitled "System and Method for Creating an Avatar," which is a non-provisional application of and claims the benefit of priority from U.S. Provisional Application No. 61/058,174, entitled "SYSTEM AND METHOD FOR CREATING AN AVATAR," and filed June 2, 2008, all of which are incorporated herein by reference in its entirety.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The Examiner has carefully examined independent claims 1, 10, and 16. The closest prior art references of record are U.S. Patent Application Publication No. 2005/0143174 A1 (hereinafter 

Claims 1, 10, and 16 are patentable over Goldman, Jolliff, Gilley, Nishimura, Nihtila, Blattner, Dugan, and Clanton at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 10, and 16:

…a second portion displaying a portion of the distance associated with the distance traversed competition, the portion of the distance being less than the entirety of the distance associated with the distance traversed competition and the portion of the distance being dynamically determined based on a number of avatars matching a predetermined number of avatars for display in the second portion, the second portion displaying fewer than all of the avatars in the distance traversed competition;

	The Examiner notes that it is not the above limitation in isolation, but rather the limitation as it appears in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.



Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173